DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/28/2021 has been entered.  Claims 1-10 remain pending in the application.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
Eric Hyman (Reg. No. 30,139) on 12/1/2021.
	The following claims of the application have been amended as follows:

1. 	(Currently Amended) A turbine engine comprising a fan shaft driven by a turbine shaft by means of a rotational speed reduction device, said turbine engine comprising decoupling means interposed between the reduction device and the fan shaft, wherein the decoupling means decouples the reduction device and the fan shaft, and wherein the reduction device is coupled to the fan shaft by means of a curvic coupling between the reduction device and the fan shaft, said curvic coupling , comprises said curvic coupling wherein[[,]] said decoupling means [[being]] is configured to decouple the reduction device and the fan shaft in response to a resistive torque greater than or equal to a predetermined resistive torque, referred to as a decoupling torque, [[which]] wherein the resistive torque acts between the fan shaft and the reduction device.

2. 	(Currently Amended) The turbine engine according to claim 1, wherein the trapezoidal teeth of the curvic coupling each coupling plate of the curvic coupling comprising the trapezoidal teeth the two toothed coupling plates being fastened to one another by 

3. 	(Currently Amended) The turbine engine according to claim 2, wherein the coupling plates each comprise two coaxial sets of trapezoidal teeth, and coupling plates and arranged along an intermediate radius between the two coaxial sets of the trapezoidal teeth of each coupling plate.

4. 	(Currently Amended) The turbine engine according to claim 2, wherein the fusible axial screws each comprise a section of reduced diameter, forming tensile fracture the section is arranged between two main sections with a diameter greater than said section of reduced diameter.

5. 	(Currently Amended) The turbine engine according to claim 4, wherein tilt angles(α) of inclined planes of the trapezoidal teeth, a number of the fusible axial screws, diameters of the [[fracture]] reduced diameter section and main sections of the number of fusible axial screws, and a tightening torque of said number of fusible axial screws are configured to allow for a fracture of said number of fusible axial screws when [[a]] the resistive torque exerted between the plates of the coupling exceeds the decoupling torque.

6. 	(Currently Amended) The turbine engine according to claim 2, wherein the reduction device is an epicyclic gear, and a planetary gear is rotationally driven by the [[a]] turbine shaft of the turbine engine, and at least one planetary carrier of said reduction device rotationally drives one of the coupling plates with the trapezoidal teeth of the curvic coupling, and wherein at least one crown of said reduction device, which is fastened to a casing of the turbine engine by axial screws, and the at least one crown accompanies the retraction of said at least one planetary carrier on said planetary gear.


at least one planetary carrier of said reduction device comprises bore holes that are arranged facing bore holes of said one of the coupling plates, said bore holes of the at least one planetary carrier passing through said at least one planetary carrier and being configured to receive threaded ends of the fusible axial screws[[,]] and [[the]] lock nuts of the fusible axial screws.

8. 	(Currently Amended) The turbine engine according to claim 2, comprising means for retaining the fusible axial screws.

9. 	(Currently Amended) The turbine engine according to claim 2, wherein the fusible axial screws are the [[a]] resistive torque between the fan shaft [[on]] and the [[speed]] reduction device in [[the]] an event of a loss of at least one blade of the fan driven by said fan shaft.

10. 	(Currently Amended) The turbine engine according to claim 2, wherein the fusible axial screws are the resistive torque between the [[speed]] reduction device [[on]] and the fan shaft in an event of blocking of said reduction device.

The above changes to the claims have been made to address 112 issues and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Van der Merwe et al. (US 2016/0146112 A1), Lejeune (US 7201529), and Maguire et al. (US 2015/0377027 A1).
	Regarding claim 1, Applicant’s arguments submitted on 09/28/2021 have been fully considered and are persuasive (see page 6).  Van der Merwe et al. discloses of a coupling (60) but the coupling is internal to the reduction device (30) and therein the coupling is not between the fan shaft and the reduction device, as required by the claim.  The coupling (60) is internal to the reduction device itself, and cannot be considered as a curvic coupling, as recited by the newly amended claims.  Further, Lejeune teaches of a decoupling system (42), but the decoupling system does not comprise of a curvic coupling.  Although Maguire et al. discloses of a curvic coupling, it would not have been obvious to one of ordinary skill in the art to incorporate the curvic coupling into the decoupling system of Lejeune because the decoupling system of Lejeune does not require a curvic coupling and such modification would significantly alter the design of Lejeune.  Therein, such modification would result from improper hindsight reasoning.
	Claims 2-10 are allowable, as they are dependent on claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        12/02/2021